As filed with the Securities and Exchange Commission on December 30, 2009 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 151 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 154 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on March 1, 2010 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Build America Bond Portfolio, Cash Management Portfolio, Dividend Income Portfolio, Emerging Markets Local Income Portfolio, Floating Rate Portfolio, Global Macro Portfolio, Global Opportunities Portfolio, Government Obligations Portfolio, High Income Opportunities Portfolio, International Equity Portfolio, International Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Large-Cap Core Research Portfolio, Multi-Sector Portfolio, Senior Debt Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Growth Portfolio, Tax-Managed Small-Cap Portfolio, Tax-Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio have also executed this Registration Statement. ^ Eaton Vance Dividend Income Fund A diversified fund seeking total return Eaton Vance International Equity Fund A mutual fund investing in a diversified portfolio of foreign equity securities Eaton Vance Large-Cap Core Research Fund A diversified fund seeking long-term capital appreciation Eaton Vance Structured Emerging Markets Fund A diversified fund investing in emerging market stocks Prospectus Dated ^ March 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services ^ available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 ^ Dividend Income Fund ^ 3 International Equity Fund ^ 7 Large-Cap Core Research Fund ^ 10 Structured Emerging Markets Fund ^ 13 ^ Important Information Regarding Fund Shares 17 Investment Objectives & Principal Policies and Risks ^ 18 Management and Organization ^ 21 Valuing Shares ^ 23 Purchasing Shares ^ 23 Sales Charges ^ 26 Redeeming Shares ^ 28 Shareholder Account Features ^ 29 Tax Information ^ 30 Financial Highlights ^ 32 Dividend Income Fund ^ 32 International Equity Fund ^ 33 Large-Cap Core Research Fund ^ 34 Structured Emerging Markets Fund ^ 35 2 Fund ^ Summaries ^ Dividend Income Fund Investment Objective The Funds investment objective is to achieve total return for its shareholders. The Fund currently invests its assets in Dividend Income Portfolio, a separate registered investment company with the same objective and policies as the Fund. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page of this Prospectus and page of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Class R Management Fees 0.80% 0.80% 0.80% 0.80% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a 0.50% Other Expenses % Total Annual Fund Operating Expenses 1.31% 2.06% 1.06% 1.56% (1) Expenses in the table above and the Example below refelct the expenses of the Fund and the Portfolio. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Year 5 Year 10 Years 1 Year 3 Year 5 Year 10 Years Class A shares $701 $966 $1,252 $2,063 $701 $966 $1,252 $2,063 Class C shares $309 $646 $1,108 $2,390 $209 $646 $1,108 $2,390 Class I shares $108 $337 $ 585 $1,294 $108 $337 $ 585 $1,294 Class R shares $159 $493 $ 850 $1,856 $159 $493 $ 850 $1,856 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was % of the average value of its portfolio. Principal Investment ^ Strategies ^
